DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 12/472,657 and U.S. Provisional Application No. 61/056,207, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all of the claims of this application.    
The Examiner notes that support for the claims has been found in U.S. Provisional Application No. 61/327,792.  As such, the Examiner will be taking the priority date of 4/26/10 for the purposes of examination, this being the filing date of the corresponding application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-11, and 57-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, U.S. 2006/0271038 (hereinafter Johnson) in view of Yates, U.S. 5,755,717 (hereinafter Yates).
Regarding claims 1, 10, 59, and 63, Johnson discloses (note figs. 9A-B; paragraphs 131-132) an instrument comprising: a jaw assembly having a concave and a convex side (see fig. 9A), the assembly comprising a first (3510) and second jaw (3520), wherein the first jaw includes: a support structure (3599) including multiple through openings that extend fully through the support structure (note fig. 9B); an electrically insulative material (3597); and an operative element (electrode ‘3591’ – note paragraph 29); wherein the second jaw has a raised portion (corresponding ‘3527’ – note paragraph 131) facing the first jaw; wherein the insulative material extends fully through the through openings to thereby secure the material to the support structure (note fig. 9B); wherein the insulative material integrally forms a layer on opposite sides of the support structure, and encircles the support structure, in the claimed manner (note fig. 9B); and wherein at least one of the jaws includes a ‘tapered protrusion’ (see lateral edge in fig. 9B) that extends and ‘tapers’ (i.e., narrows slightly) in a direction lateral to the jaw on the concave side of the assembly (see fig. 9A).  However, Johnson fails to explicitly disclose a protrusion that tapers in the claimed manner, such that a concave edge has a greater distance from the support structure than a convex edge.  Yates teaches (note figs. 3 and 7) a similar device having a curved jaw assembly (necessarily includes convex and concave sides - note col. 6, line 28), wherein the jaws include tapered protrusions (61/62) that extend and taper in a direction lateral thereto.  This ‘interleaved-protrusion’ design is utilized in order to “support the tissue [without tearing it] and to provide visual access to the tissue as it is being treated” (note abstract), thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the jaw assembly of Johnson in view of the ‘interleaved-protrusion’ design of Yates in order to increase safety and efficiency.  It should be noted that this modified device would necessarily teach protrusions that taper in the claimed manner, such that a ‘concave edge’ (formed by lateral surface of protrusions ‘61’ on the concave side of the jaw assembly) has a greater distance from the support structure than a ‘convex edge’ (formed by lateral surface of jaw between adjacent protrusions ‘61’ on the convex side of the jaw assembly), since such an interpretation would not be precluded by the current claim language.
Regarding claim 2, Johnson in view of Yates teaches (see above) an instrument wherein the protrusion is necessarily configured in the claimed manner, and it is capable of meeting the recited functional limitations.
Regarding claims 3 and 61, Johnson discloses (see above) an instrument wherein the insulative material is overmolded onto the support structure and through the through openings (note paragraphs 131-132).
Regarding claims 4 and 62, Johnson discloses (see above) an instrument wherein the first jaw of the jaw assembly (e.g., the coupled ‘supporting’ and ‘insulating’ layers of the first jaw) is capable of being formed (i.e., the ‘supporting’ and ‘insulating’ layers are capable of being coupled together) in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production. If the product [e.g., first jaw of the jaw assembly] in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  
Regarding claims 5-9, Johnson discloses (note paragraph 96) an instrument further comprising a sensor coupled to the jaw assembly, wherein the sensor is configured to measure a variable related to a temperature, and a ‘regulator’ (e.g., generator/controller) capable of controlling energy in the claimed manner. 
Regarding claims 11 and 64, Johnson discloses (note fig. 9B) an instrument wherein the electrode has an ‘edge’ that protrudes from a ‘side’ (tissue-facing surface) of the first jaw.
Regarding claim 57, Johnson discloses (see above) an instrument comprising a jaw assembly with a support structure.  However, Johnson fails to explicitly disclose a support structure that includes an end section having a tubular configuration.  It is well known in the art that these different configurations (i.e., shapes) are widely considered to be interchangeable, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art absent any showing of unexpected results (In re Dailey et al., 149 USPQ 47).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the support structure of Johnson to include an end section having a tubular configuration.  This is because this modification would have merely comprised a simple substitution of interchangeable support structure configurations (shapes) in order to produce a predictable result (see MPEP 2143). 
Regarding claim 58, Johnson discloses (note fig. 9B) an instrument wherein the support structure necessarily includes an end section having a ‘block configuration’.
Regarding claim 60, Johnson discloses (note fig. 9B) an instrument wherein the through openings are necessarily disposed ‘along a length’ of the support structure.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794